
	
		II
		Calendar No. 756
		110th CONGRESS
		2d Session
		S. 3075
		IN THE SENATE OF THE UNITED STATES
		
			June 2, 2008
			Mr. Dodd, from the
			 Committee on Banking, Housing, and Urban
			 Affairs, reported the following original bill; which was read
			 twice and placed on the calendar
		
		A BILL
		To make certain technical corrections to title III of
		  SAFETEA-LU.
	
	
		1.Technical corrections to
			 SAFETEA-LU
			(a)Alternatives
			 analysisSection 3037(c)(15) of the Safe, Accountable, Flexible,
			 Efficient Transportation Equity Act: A Legacy for Users (Public Law 109–59) is
			 amended by striking South Carolina Department of Transportation Light
			 Rail study and inserting South Carolina Department of
			 Transportation Corridor Study.
			(b)Bus and bus
			 facilitiesSection 3044(a) of the Safe, Accountable, Flexible,
			 Efficient Transportation Equity Act: A Legacy for Users is amended by—
				(1)amending the
			 project description for item 6 to read as follows: Los Angeles, CA
			 Construction of a Hydrogen Fueling Station at California State University Los
			 Angeles;
				(2)amending the
			 project description for item 67 to read as follows: Union Passenger
			 Terminal Planning and Master Plan and Infrastructure Improvements in Orleans
			 Parish, Louisiana;
				(3)amending the
			 project description for item 232 to read as follows: WMATA environmental
			 assessment, preliminary engineering, design, and construction related to the
			 transfer of WMATA buses from the Alexandria, Virginia Royal Street Bus Garage
			 to an alternate WMATA facility;
				(4)amending the
			 project description for item 422 to read as follows: People Mover Public
			 Transportation System buses and bus facilities, Anchorage,
			 Alaska;
				(5)amending the
			 project description for item 494 to read as follows: WMATA environmental
			 assessment, preliminary engineering, design, and construction related to the
			 transfer of WMATA buses from the Alexandria, Virginia Royal Street Bus Garage
			 to an alternate WMATA facility; and
				(6)amending the
			 project description for item 598 to read as follows: OATS, Inc. – Bus
			 and Bus Facilities.
				(c)Availability of
			 amountsSection 3044 of the Safe, Accountable, Flexible,
			 Efficient Transportation Equity Act: A Legacy for Users is amended by adding at
			 the end the following:
				
					(d)Availability of
				amountsAmounts made available to a project in fiscal year 2006
				pursuant to subsection (a) shall be available to that project for obligation
				until September 30,
				2009.
					.
			
	
		June 2, 2008
		Read twice and placed on the calendar
	
